Opinion
Per Curiam:
Five indictments were returned against appellant charging aggravated robbery of three individuals (Nos. 497, 498, 499, March Term, *8301971) and burglary (No. 500) and violation of firearms statute (No. 501). The only evidence at a preliminary hearing concerned indictments Nos. 499 and 501. See Commonwealth v. Rose, 437 Pa. 30, 261 A. 2d 586 (1970). The court below sentenced on all five indictments concurrently.
The conviction on indictments at Nos. 497, 498 and 500, March Term, 1971 is reversed and the record remanded for resentence on the convictions at Nos. 499 and 501.
Spaulding, J., absent.